Citation Nr: 1528591	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-34 751		    	 )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected mood disorder, not otherwise specified. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from April 1966 to April 1970, including combat service in the Republic of Vietnam from January to December of 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issues of entitlement to an increased disability rating for service-connected mood disorder, not otherwise specified, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is not related to military noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard March 2012 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examination in November 2012.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. at 1335-36.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id. at 1336-39. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran contends that he has tinnitus due to military noise exposure.  The Board notes that the RO conceded military noise exposure due to the Veteran's military occupational specialty of Fire Crewman.  The Board agrees that the Veteran's report of noise exposure in service is consistent with the time, places and circumstances of his military service.  The Board finds, however, that the evidence fails to establish that the Veteran's current tinnitus is related to such military noise exposure.

The onset of the Veteran's tinnitus is not known.  The Veteran has submitted statements relating he currently has tinnitus and he had military noise exposure; however, none of these statements set forth the onset of his current tinnitus was during service or that it has been present since service.  His service treatment records are silent for complaints or findings consistent with tinnitus.  The post-service medical evidence, consisting only of VA treatment records starting in February 2012, do not show complaints of or treatment for tinnitus although, in August 2012, tinnitus showed up in the Veteran's problem list and was continued forward from that date.

The Veteran underwent VA examination in November 2012 at which time it was noted that he reported his tinnitus "began a while ago, after he was in the service."  Although finding the Veteran currently has tinnitus, the VA examiner opined that it is less likely than not caused by or a result of military noise exposure because the electronic hearing testing conducted at enlistment and at discharge show the Veteran did not have hearing loss while in service and there was no significant threshold shift beyond normal variability while in service.  

Although the examiner's rationale appears to be more related to the Veteran's hearing loss than his tinnitus, the Board finds the medical opinion to still be the most probative evidence as to a nexus relationship between the Veteran's current tinnitus and his military noise exposure as it is the only evidence.  The Veteran has not submitted any opposing opinion, not even his own statement as to onset and continuity except for what is noted in the VA examination report.  Simply because the Veteran experienced noise exposure during his military service is not sufficient to establish a nexus relationship between such exposure and tinnitus that had its onset many years after such exposure. 

Furthermore, the absence of tinnitus in the service treatment records or of persistent symptoms at separation, along with the first evidence of tinnitus being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service). 

Consequently, the Board finds that the preponderance of the evidence is against finding that service connection for tinnitus is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that remand of the remaining issues on appeal is warranted for additional development.

According to reports seen in the VA treatment records, lay statements and VA examination reports, there appears to be missing VA and private treatment records that are likely relevant to the Veteran's claims.  There are notations in the record that the Veteran received mental health treatment at a VA medical facility while he was living in Los Angeles, California, in the early to mid-1970s.  (See e.g., November 2001 VA Initial PTSD examination report.)  The Veteran has indicated he moved to California in the latter part of 1972 and moved back to Denver, Colorado in 1987 or 1988.  As the Veteran is arguing his service-connected mood disorder should be evaluated as 50 percent disabling due to his inability to hold down a job, including during the time he lived in Los Angeles, the Board finds that any mental health treatment records may assist in assessing this allegation.  Consequently, on remand, such records should be sought and associated with the claims file if available.

The Board further notes that the only VA treatment records associated with the claims file as it currently stands are those submitted by the Veteran in September 2013 for the period of February 2012 through July 2013.  It appears that the Veteran was lost to Mental Health for a while because his treating providers were transferred and he was not reassigned to new providers.  He was assessed twice to continue treatment, the last time in July 2013.  As there are no further treatment records available for the Board to review, however, it is not clear whether the Veteran continued his mental health treatment at the VA Medical Center in Denver.  Consequently, on remand, it is necessary that the Veteran's VA mental health treatment records since July 2013 be associated with the claims file.  

The VA treatment records and VA examination reports also show the Veteran received mental health treatment at Kaiser Permanente prior to his seeking treatment in 2012 at the VA Medical Center in Denver, Colorado.  Those treatment records would be very helpful in adjudicating the Veteran's claim for an increased disability rating for his service-connected mood disorder, as well as maybe containing relevant evidence relating to his TDIU claim.  The Veteran, however, has not provided those treatment records nor has he provided VA with a release to obtain them.  On remand, all necessary efforts to obtain these private treatment records should be undertaken.

In addition to the above documentary evidence, the Board notes that the VA treatment records indicate that he is in receipt of disability insurance from the Social Security Administration.  (See April 2012 VA Mental Health Initial Assessment note.)  As there is no copy of the Social Security Administration records available, it is unclear whether these records include information relevant to the Veteran's current claims.  Therefore, upon remand it is necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, the Board notes that, although the record establishes that the Veteran last worked in September 2011 as a hotel concierge, the evidence is inconsistent as to the length of such employment and the reason for his separation therefrom.  The Veteran has not provided a specific statement as to this employment, its length and the reason for separating from it.  A lay statement from the Veteran's cousins indicates he lost his job after working there for 17 years.  In contrast, a lay statement from his friends and neighbors indicates he left his employment due to his mental and physical health after suffering what appeared to be a nervous breakdown.  Another lay statement from a second cousin indicates the Veteran retired due to his emotional and physical needs.  In addition, VA treatment records show that he initially reported he was laid off from his job, but other records show he conversely reported he retired versus was let go.  

As for the length of such employment, the Veteran submitted Social Security Administration printouts showing his employment history.  These records show he was with his last employer for five years from 2006 to 2011.  Conversely, other records shows reports that the Veteran worked anywhere from 13 to 23 years for his last employer albeit in various positions.

Given these inconsistencies, the Board finds that additional development is needed to clarify the length of time of the Veteran's last employment and the reasons for his separation therefrom, especially given his contentions that his mood disorder should be evaluated as 50 percent disabling because of his past employment history and that he is currently unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's mental health treatment records from the VA Medical Center in Los Angeles, California, from 1972 to 1987.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Associate with the Veteran's claims file his treatment records from the VA Medical Center in Denver, Colorado, from August 2013 to the present.  

3.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain his treatment records from Kaiser Permanente, specifically any mental health treatment records.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  He should further be advised that failure to provide either the treatment records or a release for VA to obtain them could negatively impact the outcome of his claims.

If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

4.  Request the Veteran's medical and adjudication records from the Social Security Administration.  Associate all correspondence and any records received with the claims file.

5.  All necessary development should be conducted to determine the duration of the Veteran's last employment and the reason(s) he separated therefrom, to include obtaining a completed VA Form 21-4192, Request for Employment Information in Connection With Claim for Disability Benefits, from his last employer(s).

6.  After ensuring that all necessary additional development has been accomplished, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


